Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the papers filed 8 JUN 2022.
Priority
No claim for priority is made. Accordingly, the effective filing date of 17 August 2018 establishes the priority date of the instant application. 
Applicant’s Response to Election/Restriction and Amendments
Applicant’s election without traverse of Group I and species 1) a) a virus that is an influenza A virus and a single additional engineering modification or functional property, recited in claim 11 that  “reduces anti-apoptotic activity of viral infection”, in response filed 27 DEC 2021, is acknowledged. 
Claim Status
Claims 1-69 are pending. Claims 30, 37, and 63 are amended. Claims 9-10, 12-21, 23-27, 30-34 and 39-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and/or species, there being no allowable generic or linking claim. Claims 1-8, 11, 22, 28-29, and 35-38 are under examination.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.
The listing of references in the specification (filed 2 JUN 2021) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Objections to the Specification
The prior objection to the specification for lacking the Incorporation by Reference statement for disclosed nucleic acid and/or amino acid sequences is withdrawn in light of Applicant’s arguments and the specification filed on 2 JUN 2021.
The prior objection to the disclosure for the cited informalities is withdrawn in light of Applicant’s remarks indicating that the discordantly numbered sections and/or paragraphs and the “SUMMARY OF THE INVENTION” provided in paragraphs [0021]-[0023] and beginning on p. 39 are quoted texts and not Applicant’s own disclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the base claim upon which claim 11 depends, discloses an engineered vector and recites limitations of four or five structural components and four or five corresponding functional properties as follows: 
a message for inducing death in a hyperproliferative cell
a recognition component directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue; 
a recognition component directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue; 
a ligand for binding said hyperproliferative cell; and 
a chemical messenger that facilitates apoptosis in said hyperproliferative cell.
Claim 11 discloses the vector of claim 1 comprising an engineered influenza virus wherein said engineered influenza virus is engineered to reduce anti-apoptotic activity of viral infection in said at least one hyperproliferative cell. The claim is considered indefinite because the scope of the claim to achieve the functional property of reducing “anti-apoptotic activity of viral infection in said at least one hyperproliferative cell” cannot be determined. 
Either this is an inherent property of (that naturally flow from) an influenza virus, or it is not. To the extent that it is not an inherent property (that naturally flow), then the claim merely recites a functional property without the corresponding structure necessary to confer the functional property. Claim 11 is considered indefinite for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)
For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials, or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)
If there is no disclosure of structure, material, or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). And as such, components iii) and iv) are not indefinite.
However, because no structure disclosed in the claim actually performs the claimed functions the claim lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112(b), or 112 second paragraph. See MPEP §2181(II)(A).
To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. 
A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)
In the instant case, the functional limitations of reducing “anti-apoptotic activity of viral infection in said at least one hyperproliferative cell” merely states functional characteristics without providing any indication about how the functional characteristic is provided by disclosing how the virus is engineered to obtain such functional properties. To the extent the functional characteristics do not follow from (are not inherent properties of) the structure recited in the claim, it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. 
The lack of specific structure(s) associated with a generic term that is itself based in a functional outcome recited in the claim indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any structure to achieve those results) is unclear. One of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b), or 112 second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, 11, 22, 28-29, and 35-38 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Claim 1 is directed to a broad genus, discloses an engineered vector, and recites limitations of four or five structural components and four or five corresponding functional properties as follows: 
a message for inducing death in a hyperproliferative cell
a recognition component directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue; 
a recognition component directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue; 
a ligand for binding said hyperproliferative cell; and 
a chemical messenger that facilitates apoptosis in said hyperproliferative cell.
In regard to the BRI of claim 1, the specification discloses “vectors” that are nanoparticles, including exosomes and ectosomes (p. 29 ¶3 – p. 30 ¶4), or naturally selected or engineered/recombinant viruses (pp. 30-31 joining; p. 32 ¶1, 3; p. 33 ¶2-4; p. 34 ¶2-3; p. 35 ¶2-3; p. 36 ¶1-2).
In regard to structural components i) and v) it is unclear if the “message” of component i) is the same as the “chemical messenger” of component v) or if these are two different components of the same vector. The “message” of component i) and the “chemical messenger” of component v), in the context of generic claim 1, are therefore interpreted as a nucleic acid (DNA or RNA) and/or or a polypeptide encoded by a nucleic acid. Therefore, in regard to the BRI of generic claim 1, said vector may thus comprise a nucleic acid or polypeptide message (component i) and/or an additional chemical messenger (component v), in addition to components ii-iv.  
However, in the election response filed on 27 DEC 2021, Applicant elected a virus as a chemical messenger (component v of claim 1) which is itself a “vector.” Thus, in regard to the BRI of claim 1, in view of the dependent claims (5-8, 11, and 28-29) that invoke the elected species of a virus/an influenza A virus (IAV), the vector is understood as a viral vector comprising a message that is understood as a nucleic acid or polypeptide (component i) in addition to components ii-iv.
According to the BRI, Claim 1 discloses a vector comprising of ii) a large genus of molecules comprising a heat sensitive domain iii) a large genus of molecules comprising a pH sensitive domain iv) a large genus of ligands capable of binding a hyperproliferative cell and v) a large genus of chemical messengers capable of facilitating apoptosis (and/or a message for inducing cell death). 
 In regard to component ii), the prior art teaches artificial nanosomes for heat-seeking selectivity for drug release and/or drug delivery for directing killing of hyperproliferative cells (see, for example, Rodríguez-Cabello JC, et al. Advanced Drug Delivery Reviews. 2016 Feb 1;97:85-100; McDaniel JR, et al. Nano Letters. 2014 May 14;14(5):2890-5; Raucher D, et al. Expert Opin Drug Deliv. 2008 Mar;5(3):353-69.; and Al-Ahmady Z, et al. International Journal of Pharmaceutics. 2016 Nov 30;514(1):133-41). However, none of the prior art surveyed teaches engineered nanoparticles capable of discriminating one cell over another cell based on different cell temperatures. The instant specification discloses no structural component sufficient to overcome the deficiency of the prior art teachings in regard to targeting a cell with an increased temperature as compared to not targeting a cell with a lower comparative temperature. Thus component ii) lacks sufficient written description.
In regard to component iii), prior art discloses nanoparticles that have been engineered for directing drug delivery to the slightly acidic extracellular pH environment of solid tumors (Lee ES, et al. Journal of Controlled Release. 2008 Dec 18;132(3):164-70 and Huh KM, et al. Macromolecular Research. 2012 Mar;20(3):224-33). Lee and Huh teaches pH-sensitive polymeric micelles, nanogels, and pop-up cell penetrating peptides developed to target tumor microenvironments of increased [H+]. Thus, prior art clearly teaches increased acidity of tumor microenvironments (see also, for example, GILES, cited in the instant disclosure on p. 24 ¶3-4). However, neither Lee nor Huh nor GILES teaches any structure that is capable of discriminating between cells with different [H+] concentrations. The instant specification does not provide any structural component sufficient to overcome the deficiency of the prior art teachings in regard to targeting a cell with an increased [H+] as compared to not targeting a cell with a lower [H+]. Thus, component iii) lacks sufficient written description.
Furthermore, in regard to targeting increased [H+] concentrations and discriminating hyperproliferative cells from non-cancerous cells, the prior art also teaches that the hyperproliferative cancerous cell is more alkaline than the microtumor environment and the surrounding non-cancerous cells (see, for example, GILES [0014]; and Harguindey, et al. Critical Reviews™ in Oncogenesis. 1995;6(1)).  Harguindey teaches that as the alkalinity of a cancerous cell increases, the phenotype of the cell changes (see, for example, section IV A and C and section VI). Such changes affect gene transcription within the cell and, thus, could affect the membrane presentation of potential biomarkers or receptors on the surface of a cancerous cell. Such changes could be conceived as potential targets for engineered vectors comprising specific cognates capable of binding such biomarkers, but these cognates would be targeting cells with a higher alkalinity (and thus a lower [H+]) than the surrounding cells and microenvironment. Therefore, such constructs would not be commensurate in scope with the claimed invention.
In regard to components iv) and v), prior art clearly demonstrates engineered vectors, both nanoparticles and viruses, that have been engineered with ligands that recognize and bind to tumor-specific antigens on tumor cell membranes (see, for example, Zhong Y, at al. Biomacromolecules. 2014 Jun 9;15(6):1955-69; and Kaufman HL, et al. Nature Reviews Drug Discovery. 2015 Sep;14(9):642-62) and that have been engineered to deliver compounds that induce apoptosis (see, for example, Efferson CL, et al. Journal of Virology. 2006 Jan 1;80(1):383-94; and Muster, T. et al. Int. J. Cancer. 2004; 110, 15–21). Thus, there is sufficient written description in view of the prior art in support of components iv) and v) of claim 1. In regard to claim 11, Efferson, et al. clearly provides an example of an engineered virus/IAV (an NS1 mutation variant) that exhibits reduce anti-apoptotic activity of viral infection (Abstract). Efferson, therefore provides a single embodiment of the broad genus of “chemical messengers” recited in claim 1 and of an engineered influenza virus recited in claim 11.
In regard to elected species embodiments wherein the chemical messenger of claim 1 is a virus/an IAV (claims 5-8, 11, and 28-29), and in further regard to components ii) and iii) of claim 1, the prior art teaches viruses that were known to display pH-dependent entry into target cells, such as influenza viruses. The prior art also teaches that viruses were also known to selectively or naturally display temperature sensitivity (ts) to replication. For example, influenza A virus (IAV) demonstrates pH-dependent infectivity (see, for example, Carr CM, et al. PNAS. 1997 Dec 23;94(26);  p. 14306 ¶3; Fig. 1), and many engineered, selected, and/or naturally occurring IAV variants/strains were also known to demonstrate temperature sensitivity, “ts” (see, for example, Brown EG. Biomedicine & Pharmacotherapy. 2000 May 1;54(4):196-209; p. 198 “Mutants”). 
IAV pH-dependent entry is due to conformational changes in the HA surface molecule that occurs in the acidic environment of endosomes following attachment of the virus at the cell surface and subsequent endocytosis (Carr, et al. p. 14306 ¶3; Fig. 1). The temperature-dependent sensitivity may be associated with any of the IAV gene segments (Brown; p. 198 “Mutants” ¶2-3). In regard to ts-variants, higher temperatures (of 39.5°C) are considered non-permissive temperatures because higher temperatures negatively impact replication (Brown; p. 198 “Mutants” ¶1). So, although viral structural elements were known and taught in the prior art that can be said to affect pH-sensitivity and temperature-sensitivity, none of the prior art surveyed indicates that these mechanisms were able to facilitate vector discrimination in vivo of one type of cell over another cell based on a cell’s increased [H+] concentration or based on differences in the cells’ temperatures. The instant specification provides no disclosure of any structure sufficient to overcome the deficiency of the prior art teaching that would provide or confer such a discriminatory ability on a engineered or naturally selected IAV or any other virus vector (or, as stated above, on any other nanoparticle/vector). Thus, there is insufficient written description in view of the prior art for support of components ii) and iii) of claim 1 and the elected species of a chemical messenger that is a virus/an IAV.
Furthermore, although the specification discloses that recombinant vaccinia viruses (VV) can be “engineered for selective, e.g., heat sensitive lipid envelope, pH sensitive envelope, selective lipid content etc.” (p. 36 ¶4). And asserts, “By selecting the threshold energy for fusion through propagating cell selection and/or engineering, vaccinia can be engineered for wider or narrower selectivity” (p. 36 ¶4), no teaching is provided of a specified structure that confers an engineered VV to discriminate one cell over another based on the target cell’s increased [H+] concentration or increased temperature. 
Thus, there is insufficient written description in view of the prior art and in view of the instant disclosure for support of components ii) and iii) of claim 1 in regard to viral vectors, viruses, and IAVs.
Applicant is reminded that a duty of candor exists for the patent application process that requires disclosure of prior art that reads upon claimed inventions. 
Thus, without a correlation between structure and function in regard to components ii) and iii), the claim(s) do/es little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene [message] does, rather than what it is”).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of the two features disclosed as “recognition” components “directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue” and “directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue”, of claim 1, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
Claims 2-8, 11, 22, 28-29, and 35-38 are rejected under 35 U.S.C. 112(a) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claims from which they depend.
Response to Applicant’s Arguments
Applicant’s arguments filed on 8 JUN 2022 have been fully considered but are not found persuasive for the following reasons.
Applicant argues that “speculation that the reduced anti-apoptotic activity is inherent is
contradicted by the claim language ‘wherein said engineered influenza virus is engineered to reduce anti-apoptotic activity’ is not accurate. Applicant provides the rationale that “the engineering alters the virus to change its functions. The altered functions therefore are not inherent.” And asserts that “the scope is plain in the (claim) language,” and that “the scope of this element is limited to to (sic) the engineered trait.” This has been fully considered but is not persuasive because the engineered trait is recited in claim 1, and claim 11 recites no changes or additions to the positively recited structure of claim 1 (and/or base claim 8). Since the functional outcome is not inherent to the virus structure, claim 11 is indefinite in regard to the structure necessary to achieve the functional language of the claim. 
Applicant asserts that, “The instant claims do not rely on temperature sensitivity in isolation to target the hyperproliferative cells.” This argument has been fully considered but is not found persuasive because the instant claims must clearly describe the structural-functional nexus for achieving functional outcomes in order to meet the written description requirement under 112(a). Claim 1 recites “said vector comprising i) a recognition component directing said vector to a cell whose temperature is greater than the temperature of surrounding tissue” emphases added. Neither the specification nor the prior art discloses any “recognition component” capable of selectively directing a vector to “a cell whose temperature is greater than the temperature of the surrounding tissue”. Such single cell discrimination by a “recognition component” therefore lacks adequate written description for the “recognition component” of item i) (claim 1). Applicant has provided no evidentiary support for such a component that is capable of single cell recognition/discrimination based on the temperature of the cell. The provided prior art cited by the Office indicates a means for local temperature differences that enable or trigger drug release from nanoparticles engineered with heat sensitive components, but the prior art does not provide any “recognition component” capable of single cell discrimination based on the temperature of the single cell in comparison to surrounding tissue temperature.
Similarly, claim 1 recites … “said vector comprising” … “ii) a recognition component directing said vector to a cell whose [H+] is greater than the [H+] of surrounding tissue” (emphases added). Neither the specification nor the prior art discloses any “recognition component” capable of selectively directing a vector to “a cell whose [H+] is greater than the [H+] of the surrounding tissue.” Such single cell discrimination by a “recognition component” therefore lacks adequate written description for the “recognition component” of item ii) (claim 1). Applicant has provided no evidentiary support for such a component that is capable of single cell recognition/discrimination based on [H+] of a single cell.
Thus, the 112(b) and 112(a) rejections stand.

Conclusion
	Claims 1-8, 11, 22, 28-29, and 35-38 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P EDT/EST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633           

/KEVIN K HILL/Primary Examiner, Art Unit 1633